Citation Nr: 0520301	
Decision Date: 07/26/05    Archive Date: 08/03/05	

DOCKET NO.  04-14 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include paranoid schizophrenia.  



WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri in which the RO denied the benefit sought 
on appeal.  The appellant, who had active duty for training 
from September 1979 to January 1980, appealed that decision 
to the BVA.  Thereafter, the RO referred the case to the 
Board for appellate review.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A psychiatric disorder was not manifested or treated 
during the appellant's period of active duty for training and 
is not shown to be causally or etiologically related to 
service.  


CONCLUSION OF LAW

A psychiatric disorder to include paranoid schizophrenia was 
not incurred in or aggravated during active duty for 
training.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the appellant was 
provided the requisite notice by letter dated March 2003.  
This letter, provided to the appellant prior to the RO's 
decision on the merits, notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
appellant or the VA bore the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements by: (1) informing the 
appellant about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA would 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the appellant provide any 
information or evidence in the appellant's possession that 
pertains to the claim.  

Thereafter, the appellant was provided copies of the June 
2003 rating decision, the Statement of the Case and the 
Supplemental Statement of the Case.  Collectively, these 
documents issued in connection with this appeal notified the 
appellant of the evidence considered, the pertinent laws and 
regulations and the reasons his claim was denied.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the appellant's service medical records and private medical 
records are associated with the claims file.  The appellant 
submitted several statements in support of his claim and 
presented testimony at a hearing in September 2004.  The 
Board observes and acknowledges that the appellant has not 
been afforded a VA examination in connection with his claim 
for service connection for paranoid schizophrenia, but as 
will be explained more fully below, the Board is of the 
opinion that the appellant's service medical records, his 
statements and his hearing testimony contain sufficient 
evidence to make a decision on the appellant's claim.

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of the disability; (2) 
establishes that the appellant suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service.  38 C.F.R. § 3.159 (c) 
(4).  In this case, the appellant's service medical records 
do not contain evidence of complaints, treatment for or a 
diagnosis of paranoid schizophrenia, nor do they relate the 
appellant's disorder back to his time in service.  Any 
opinion offered by an examiner relating the appellant's 
schizophrenia back to his time in service would be purely 
speculative.  As such, the Board believes a VA examination is 
not necessary for resolution of this appeal.

Lastly, the Board notes that the appellant has not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide the appellant's 
appeal.  Accordingly, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
appellant's appeal has been obtained and the case is ready 
for appellate review.

B.  Evidence

In January 1979, the appellant was seen at the acute 
psychiatric unit of the Farmington State Hospital in 
Farmington, Missouri for short-term evaluation and treatment.  
He sought treatment because of "weird things" that had been 
happening to him over the previous two weeks.  According to 
the hospital records, the appellant had no prior psychiatric 
hospitalizations of any kind and his medical history was 
noted as unremarkable.  At the hospital, the appellant 
presented some confused thinking and vague complaints 
indicative of a thought disorder.  He underwent psychological 
testing that indicated the possibility that he was 
overstating his difficulties.  He was diagnosed with latent 
schizophrenia and placed on psychotropic medication.  In May 
1979 the appellant was re-admitted to Farmington State 
Hospital under the CIT Program with a diagnosis of drug 
dependency.  

In June 1979, the appellant underwent a medical examination 
for active duty for training.  In the report of medical 
history form signed in June 1979, he marked the answer 
"yes" in response to the question of whether he had ever 
received treatment for a mental condition, and wrote the 
comment "just strange things happening" next to the question.  
The appellant served in the United States Army Reserve (USAR) 
from September 1979 through June 1985.  His DD-214 Form shows 
that he entered active duty for training in September 1979 
and separated from active duty for training in January 1980. 
The appellant's service medical records contain no notes 
regarding treatment, diagnoses, or complaints of any 
psychiatric symptoms or disorders during this time.  

In October 1983, the appellant was hospitalized at the 
Farmington Hospital.  He remained hospitalized for 
approximately 20 days, and was discharged with a diagnosis of 
paranoid chronic schizophrenia.  Thereafter, he was re-
admitted and treated at the facility on numerous occasions 
from April 1985 through April 2003.  

In statements dated in March 2003 and April 2003, the 
appellant asserts that he was "alright mentally" when he 
joined the Reserves and started his active duty for training, 
but started having mental problems after two weeks in 
service.  He did not report these problems to anyone, and 
asserts that his mental health continued to get worse.  A 
licensed practical nurse prepared a letter in April 2003 
setting forth the appellant's contentions.  The letter states 
that the appellant had something happen to him within the 
second week of basic training that caused him to hear voices, 
and that he remained in the Reserves because he thought the 
country was going to war.  

In a rating decision dated June 2003, the RO denied service 
connection for a psychiatric disability on the basis that the 
appellant's service medical records did not reference any 
reports or treatment of any chronic psychiatric problems, and 
no medical evidence existed establishing a nexus between the 
appellant's paranoid schizophrenia to any occurrence in or 
aggravation during his period of active duty for training.  

In September 2004, the RO held a hearing on the appellant's 
claim.  During the hearing, the appellant asserted that he 
heard voices before he entered active duty for training that 
became worse during his training.  The appellant stated that 
he did not receive any psychiatric treatment while he was on 
active duty for training.  During the hearing, the hearing 
officer told the appellant that his period of active duty for 
training did not constitute active duty, and therefore the 
presumption of aggravation did not apply to his claim for 
service connection.  

C.  Law and Analysis

The appellant contends he is entitled to service connection 
for paranoid schizophrenia that either manifested during his 
four-month period of active duty for training or constituted 
a pre-existing condition that was aggravated during that 
time.     

Service connection by the VA can only be granted for a 
disease or injury incurred in or aggravated by a period of 
"active service" in the Armed Forces.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  Active 
military, naval, and air service includes active duty, any 
period of active duty training (ADT) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (IADT) during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty, or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  ADT includes full-time duty 
in the Armed Forces performed by Reserves for training 
purposes, and includes full-time duty performed by members of 
the National Guard of any State.  IADT generally means duty 
(other than full-time duty) prescribed for Reserves, and duty 
(other than full-time duty) performed by a member of the 
National Guard of any State. 38 U.S.C.A. § 101(21), 101(22), 
101(23), 101(24) (West 2002); 38 C.F.R. § 3.6(a), (c), (d) 
(2004).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a).  In deciding a claim based on aggravation, 
after having determined the presence of a preexisting 
condition, the Board must first determine whether there has 
been any measured worsening of the disability during service 
and then whether this constitutes an increase in disability. 
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

The Board notes that only "veterans" are entitled to VA 
compensation under 38 C.F.R. §§ 1110 and 1131 (West 2002), as 
described above.  To establish status as "veteran" based on 
active duty for training, a claimant must establish that he 
was disabled resulting from an injury or disease incurred in 
or aggravated during the line of duty during that period.  38 
U.S.C.A. §§ 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 
3.6(a) (2003); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
If the claimant does not qualify as a "veteran" with respect 
to a particular claim, the claimant is not entitled to the 
presumptions of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304) or aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 3.306) 
as to that claim.  See Paulson v. Brown, 7 Vet. App. 466, 
470- 71 (1995).  Similarly, the claimant is not entitled to 
the benefit of the legal presumptions pertaining to service 
connection for certain disabilities.  Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).  Therefore, in a case where the 
claimant has only had periods of inactive duty and active 
duty for training, status as a "veteran," as defined above, 
must be shown before these presumptions apply.  Paulson and 
Biggins, both supra.  Although the presumption of soundness 
can only be overcome by clear and unmistakable evidence that 
a disability existed prior to service and was not aggravated 
by such service, when no such presumption is applicable, 
evidence that a disability existed prior to service need only 
be established by a preponderance of the evidence to support 
a finding that the disease was not incurred in service.  Id.  
Further, to establish service connection on the basis of 
aggravation, the appellant must demonstrate by a 
preponderance of the evidence that any preservice psychiatric 
disorder increased in severity during the period of active 
duty for training in question.

It is clear from the appellant's service medical records that 
he was neither diagnosed with nor treated for paranoid 
schizophrenia during his period of active duty for training.  
His service medical records do not contain notations of any 
complaints of, treatment for or diagnosis of a psychiatric 
disorder.  He never reported hearing voices or experiencing 
mental difficulties while in his period of active duty for 
training.  While the Board acknowledges that the appellant 
was diagnosed with latent schizophrenia in January 1979 and 
that his entrance examination noted he was seeing "weird 
things," no probative evidence in the record exists 
illustrating that the appellant's latent schizophrenia 
manifested into actual paranoid schizophrenia during his 
four-month period of active duty for training.  In this 
regard, the Board notes that latent schizophrenia is defined 
as a type of schizophrenia characterized by clear symptoms of 
schizophrenia but no history of a psychotic schizophrenic 
episode.  It includes conditions that have been called 
ambulatory, borderline, prepsychotic, pseudoneurotic, and 
pseudopsychopathic schizophrenia in which there has been no 
acute psychotic episode.  Patients described by these terms 
do not fit the DSM-IV definition of schizophrenia.  Most 
would be defined as having schizotypal personality disorder.  
DORLANDS ILLUSTRATED MEDICAL DICTIONARY 1665 (30TH ed. 2003].  
In this case, the first medical record noting a diagnosis of 
chronic schizophrenia occurred in October 1983, three years 
after the appellant's training period ended.  As such, there 
is no evidence of incurrence or manifestation of the disorder 
during service for purposes of VA compensation.

Even assuming that the appellant's paranoid schizophrenia 
preexisted his period of active duty for training, the record 
is devoid of evidence showing that the psychiatric disorder 
was aggravated during this period as there is no probative 
evidence showing that the appellant's disorder increased in 
severity during the four-month period of active duty for 
training. 

Based on a thorough review of the evidence of record, the 
Board finds that the preponderance of evidence is against the 
appellant's claim for service connection for a psychiatric 
disorder to include paranoid schizophrenia on the basis that 
no probative evidence in the record exists illustrating that 
the appellant's disorder either manifested in or was 
aggravated by his period of active duty for training.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for an acquired psychiatric disorder to 
include paranoid schizophrenia is denied.  



	                        
________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


